IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT         M.D. Appeal Dkt.
                                                                   63 MAP 2017


COMMONWEALTH OF PENNSYLVANIA,               : No. 345 MAL 2017
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
ERIC EUGENE SMALL,                          :
                                            :
                    Petitioner              :


                                       ORDER



PER CURIAM

      AND NOW, this 17th day of October, 2017, the Petition for Allowance of Appeal

is GRANTED. The issue, rephrased for clarity, is:

             Whether the Superior Court erred in reversing the PCRA
             court’s grant of a new trial based on after-discovered
             evidence by finding that Tyson’s testimony was merely
             cumulative and corroborative of the exculpatory evidence
             presented at Petitioner’s trial?